Citation Nr: 1608647	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to VA dependency and indemnity compensation (DIC) based on the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in January 2006, served on active duty from April 1966 to April 1969.  He had service in the Republic of Vietnam from June 1967 to June 1968.  The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2011 and November 2014.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to DIC due to service connection for the cause of the Veteran's death.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in January 2006 as a result of metastatic renal cell carcinoma.

2.  A significant condition contributing to the Veteran's death, but not resulting in the underlying cause, was a gastrointestinal bleed.  

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling and diabetes mellitus, Type 2, evaluated as 20 percent disabling.  

4.  The Veteran's fatal renal cell carcinoma and gastrointestinal bleed were first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service, including his exposure to Agent Orange.   


CONCLUSION OF LAW

The criteria for entitlement to DIC, based on the cause of the Veteran's death, have not been met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to DIC.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the criteria for DIC and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The appellant has been advised of (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet App 342 (2007).

VA's duty to assist the appellant in developing her claim includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records; post-service treatment records and reports from multiple private health care providers; and an article showing a relationship between diabetes and colon cancer.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); 38 C.F.R. § 19.7 (2015); see Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(2015).  

Service connection may also be presumed for disabilities which the Secretary of VA determines to be the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  Those disabilities include respiratory cancers, such as cancer of the lung.  Id.  Provided that it was manifested to a degree of at least 10 percent at any time after service, service connection may be granted.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  However, the law does not preclude the appellant from establishing service connection with proof of direct causation.  Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In October 2005, the appellant's primary care physician, J. C. F., M.D., noted that the appellant had been a nurse.  However, there is no indication that she has special knowledge relative to oncology or gastrointestinal disorders.  Accordingly, her opinion with respect to the etiology of the Veteran's fatal metastatic renal cell carcinoma or a disorder manifested by a GI bleed has marginal probative value.  See, e.g., Black (Patrick) v. Brown, 10 Vet. App. 279 (1997) (in claim for service connection of a cardiac disorder, where the veteran's wife was a nurse who expressed an opinion that the veteran's heart disease was the result of shrapnel wounds sustained in service, Court holding that claim is not well grounded under then-applicable law; and observing that although the veteran's wife was a nurse, and therefore "medically trained," there was no indication that she had special knowledge relative to cardiology).

Nevertheless, she is competent to report her observations with respect to the Veteran's symptoms.  For example, she is competent to report when she was first informed of the Veteran's renal cell carcinoma.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The question of an etiologic relationship between an injury or disease or event in service and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the appellant has not reported that the Veteran had a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable shoulder disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Her assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The appellant contends that the Veteran's fatal carcinoma was the result of his exposure to Agent Orange during his service in the Republic of Vietnam.  She states that it had metastasized to his renal cells from the primary site in his lungs and that his lung cancer should be presumed to be the result of his exposure to Agent Orange.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's death certificate shows that he died in early 2006 as a result of metastatic renal cell carcinoma.  A significant condition contributing to the Veteran's death, but not resulting in the underlying cause, was a gastrointestinal bleed.  Thus, in order for the appellant to prevail, the evidence must establish that either or both disorders were related to the Veteran's military service.

The Veteran's service treatment records and the reports of his December 1965 service entrance examination and his April 1969 service separation examination are negative for any complaints or clinical findings of a chronic, identifiable genitourinary or gastrointestinal disorder of any kind, including renal cell carcinoma or a disorder, manifested by a gastrointestinal bleed.  

In July 1967, the Veteran was treated for diarrhea, cramps, headache, fever, and nervousness. It was noted that there was no blood in the Veteran's bowel movements. The diagnosis was gastroenteritis.  During the remaining year and nine months of service, there were no further manifestations or treatment for a gastrointestinal disorder of any kind.  

During his service separation examination, the Veteran responded "No", when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble or gall stones; a tumor, growth, cyst, or cancer; piles or rectal disease; frequent or painful urination; a kidney stone or blood in his urine; or a recent gain or loss of weight.  He responded "Yes", when asked if he then had, or had ever had, blood or sugar in his urine.  On examination, the Veteran's abdomen and viscera, anus and rectum, and genitourinary system were found to be normal.  A urinalysis was negative for albumin or sugar, and a microscopic examination was also negative.  

The lack of inservice renal cell carcinoma or a disorder, manifested by a gastrointestinal bleed was confirmed by an August 2014 review of the record by a VA board-certified oncologist.  In addition, the VA oncologist found no indication and stated that it was unlikely that the Veteran had developed a cancer within a year of his discharge from active duty.

Renal cell carcinoma and a disorder manifested by a gastrointestinal bleed were not manifested until 2002 and 2005, respectively.  In April 2002, while doing heavy lifting at work, the Veteran noted pain in his lower left quadrant.  Shortly, thereafter, he experienced hematuria.  In June 2002, the presence of renal cell carcinoma was confirmed by a biopsy and reported by the Veteran's treating oncologist, A. G., M.D.  In December 2005, the Veteran was admitted to St. Mary's Medical Center for an acute gastrointestinal bleed.  A gastrointestinal endoscopy confirmed that the gastrointestinal bleed was associated with a gastric ulcer with a large visible vessel.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Not only were the initial manifestations of the Veteran's renal cell carcinoma and gastrointestinal bleed first reported many years after the Veteran's separation from service, there is no competent evidence of record linking either metastatic renal cell carcinoma or a gastrointestinal bleed directly to any disease or injury incurred in or aggravated by service.  

Because of service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, neither the fatal renal cell carcinoma nor the ulcer associated with the fatal gastrointestinal bleed is presumed to be the result of such exposure.  Therefore, service connection is not warranted on a presumptive basis.  See, e.g., Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed.Reg. 20308 (April 11, 2014).

In addition, to renal cell carcinoma, the Veteran had other forms of cancer affect in multiple areas of his body, colon cancer, liver cancer, and lung cancer.  However, there is no evidence that any of these additional cancers were first manifested in service.  While colon cancer and liver cancer are not presumed to be the result of Agent Orange exposure, lung cancer is presumed to be the result of such exposure.  38 C.F.R. § 3.309(e) (2015); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed.Reg. 20308 (April 11, 2014).  To meet the presumption, the Veteran's lung cancer must be the primary site of his cancer and not a result of another form of cancer metastasizing to his lungs.  VAOPGCPREC 18-97.  By definition, metastasis represents the progress of a primary cancer.  Evidence that a secondary cancer resulted from metastasis of a primary cancer constitutes affirmative evidence that the secondary cancer was not the result of some other cause, such as Agent Orange exposure.  Id.

The appellant argues that the lung cancer was a primary site cancer and that it metastasized to the Veteran's renal cells.  However, the preponderance of the evidence is against that argument.  In the report of a May 2002 chest X-ray, and in multiple statements, such as that dated in June 2002 from the Veteran's treating oncologist, A. G., M.D., it was found that the Veteran's renal cell carcinoma had metastasized to his lungs.  In March 2008, D. H., M.D. stated that he treated the Veteran for colon cancer metastatic to the liver.  Dr. H. stated that neither the colon nor liver cancer had metastasized from the lungs.  In August 2008, Dr. H. stated that the Veteran had known left renal cell carcinoma status post left nephrectomy and known metastasis to his lungs.  After reviewing the record in February 2011, a VA board-certified urologist agreed, as did a VA Board Certified Medical Oncologist with the VA Healthcare System who reviewed the record in August 2014.  

In February 2011, the VA urologist noted that the lesions in the Veteran's lung were not biopsied.  He stated, however, that it was a known fact that renal cell carcinoma metastasizes to the lung and even if it is not biopsied, the treating physicians (as in the Veteran's case) proceed with a presumptive nephrectomy and chemotherapy in an attempt to cure it.  The VA Urologist found no evidence in the Veteran's records that he had a primary lung cancer that metastasized to the kidney, liver, or colon and noted that it was rare for lung cancer to metastasize to the sigmoid colon.  

In her substantive appeal received in May 2007, the appellant noted that according to Mosby's Medical Dictionary, renal cell carcinoma did metastasize, especially to the lungs and bones.  Such a notation tends to support the subsequent reports from the treating and reviewing physicians.  

Because the preponderance of the evidence is against a finding that the Veteran's lung cancer was primary site cancer, it does not meet the criteria for presumptive service connection on the basis of Agent Orange exposure.  However, that does not end the inquiry.

The appellant also argues that the Veteran's service-connected PTSD and his service-connected diabetes mellitus contributed substantially and materially to cause his death and that service connection for the cause of his death is warranted on either or both of those bases.  Again, however, the preponderance of the evidence is against those arguments.  

In April 2008, the Veteran's primary care physician, J. C. F., MD, a board-certified specialist in internal medicine, opined that a contributing cause of the Veteran s death was at least as likely as not related to the Veteran's service connected PTSD and/or diabetes mellitus, Type 2.  Dr. F. cited a study reported in the American Journal of Epidemiology showing that diabetes mellitus, Type 2 was significantly associated with fatal colon cancer in men.  Beyond his citation to the article, Dr. F. provided no rationale as to why the article applied specifically to the Veteran's case.  For example, there is no finding in any of his treatment notes suggesting a relationship between the Veteran's diabetes and colon cancer.  In addition, none of the physicians who treated the Veteran for cancer made such a finding.  

In October 2011, the Veteran's claims file was reviewed by a VA board-certified endocrinologist.  The endocrinologist acknowledged that several epidemiological studies had associated diabetes with an excess risk of colon cancer but that such an association did not prove that it directly contributed to colon cancer in some people.  The VA endocrinologist noted that people with diabetes were not advised to have colon cancer screening any more often or at a younger age than people without diabetes.  In addition, the endocrinologist noted that obesity, such as the Veteran's, was a risk factor for colon cancer and diabetes and confounded the association.  The endocrinologist stated that there was no evidence that diabetes, independently caused cancer or that the oral medication for diabetes contributed to cancer.  The endocrinologist reported that the association between diabetes and cancer was for colon cancer only, not any of the other cancers which the Veteran had, including the fatal metastatic renal cell carcinoma.   As subsequently noted by the VA oncologist, there was no indication that recurrent colon cancer was either caused or contributed to the Veteran's death. 

In May 2011, following a review of the record, a VA psychologist stated that there was no evidence that PTSD caused cancer, and in her August 2014 report, the VA oncologist opined that it was NOT likely that either the Veteran's PTSD and/or his diabetes mellitus contributed to or hastened his death.

Because the preponderance of the competent evidence of record is against a nexus between the Veteran's service-connected diabetes mellitus, Type 2 and/or his PTSD and the fatal metastatic renal cell carcinoma or gastrointestinal bleed, the appellant does not meet the criteria for establishing entitlement to DIC on the basis of a relation to his service-connected disabilities.  Accordingly, that portion of the appeal is also denied.  

In sum, the Veteran's fatal renal cell carcinoma and gastrointestinal bleed were first manifested many years after service, and the preponderance of the evidence is against a finding that either is in any way related to service, including his exposure to Agent Orange.  Accordingly, the cause of his death does not meet the criteria for DIC; and therefore, the appeal is denied.  

In arriving at the foregoing decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


